Exhibit 10.2

 

Director/ Chief Financial Officer/ Secretary

Compensation

AGREEMENT

 

This Director, Chief Financial Officer/ Secretary (DCFOS) Compensation Agreement
(this “Agreement”) is made as of the 31st day of March 2020 by and among
Bioforce Nanosciences Holdings, Inc. (BFNH) a Delaware Corporation, having its
principal place of business at 2020 General Booth Blvd., Unit 230 Virginia
Beach, VA 23454 (“Company”), and Richard Kaiser Director, Chief Financial
Officer/ Secretary, and is made in light of the following recitals which are a
material part hereof.

 

Recital: DCFOS is a business professional with extensive back ground in account
management, contract administration, public relations, acquisitions, staff
management, team building, corporate strategy, contract negotiation, corporate
finance, construction management, growth strategy, public company management.   

 

NOW THEREFORE, for and in consideration of good and valuable consideration, in
hand paid, including, but not limited to the mutual promises set forth herein,
the receipt and sufficiency of which is acknowledged by each party hereto, the
parties hereby agree as follows:

 

1. Recitals Govern.  The parties desire to enter into this agreement for
purposes of carrying out the above recitals and intensions set forth above and
this Agreement shall be construed in light thereof.

 

2. Services.  The DCFOS agreed to provide services to the Company during the
“Term” (as hereinafter defined).  DCFOS agrees to provide such information,
evaluation and analysis, in accordance with Services as will assist in
maximizing the effectiveness of BFNH’s business model both relative to its
business model and to its present and contemplated capital structure.  The DCFOS
shall personally provide services and the Company understands that the nature of
the services to be provided are part time and that the chairman will be engaged
in other business and consulting activities during the term of this Agreement.

                                                                                         

3. a Conflicts.  The Company waives any claim of conflict and acknowledges that
DCFOS has owned and continues to own and has consulted with interests in
competitive businesses.

 

3.b Confidential Information.  The DCFOS agrees that any information received by
the DCFOS during any furtherance of the obligations in accordance with this
contract, which concerns the personal, financial or other affairs of the company
will be treated by the DCFOS in full confidence and will not be revealed to any
other persons, firms or organizations.  In connection herewith, DCFOS and the
Company have entered into that Confidentiality Agreement in the form attached
hereto as Schedule B.

-1-



3.c Role Of Director.  The company director is mainly responsible for ensuring
the Company's strategic objectives and plans which have been set are being met;
analyzing and monitoring the progress of its employees towards achieving the
objectives and targets set and participate in Board of Director meetings and
directives.

 

3.d  Role of CFO.  A Chief financial officer (CFO) is the senior executive
responsible for managing the financial actions of a company. The CFO's duties
include tracking cash flow and financial planning as well as analyzing the
company's financial strengths and weaknesses and proposing corrective actions.

 

3.e Liability.  With regard to the services to be performed by the DCFOS
pursuant to this Agreement, the DCFOS shall not be liable to the Company, or to
anyone who may claim any right due to any relationship with the Company, for any
acts or omissions in the performance of services on the part of the DCFOS or on
the part of the agents or DCFOS except when said acts or omissions of the DCFOS
are due to willful misconduct or gross negligence.  The Company shall hold the
DCFOS free and harmless from any obligations, costs, claims, judgments,
attorneys’ fees, and attachments arising from or growing out of the services
rendered to the Company pursuant to the terms of this agreement or in any way
connected with the rendering of services, except when the same shall arise due
to the willful misconduct or gross negligence of the DCFOS and the DCFOS is
adjudged to be guilty of willful misconduct or gross negligence by a court of
competent jurisdiction.

 

3. Term.  The term of this Agreement shall commence March 25, 2020 and shall
continue for a period of, five (5) Years, from that date, unless sooner
terminated as provided herein.  It is understood that this Agreement shall not
automatically renew and no obligations to renew are implied notwithstanding
continued efforts to fulfill terms and conditions incomplete as of the
termination of this Agreement. This Agreement  and the duties and obligations of
the DCFOS may be terminated by either party giving thirty (30) days prior
written notice to the other but the compensation to the end of the contract and
any previously incurred and approved expenses shall be deemed earned by and due
to DCFOS. Or termination through majority shareholder votes on early
termination.

 

4. Compensation.  In consideration of the execution of the Agreement, and the
performance of his obligations hereunder, as Chief Financial Officer shall
receive a fee of One Hundred Thirty Five Thousand Dollars US ($135,000) per year
for five (5) years of services rendered, payable in new common S3, S8, or
restricted shares (dependent upon registration availability), cash or
combination of cash and shares of BioForce Nanosciences Holdings, Inc.
(hereinafter, the “Shares”). As per agreement between the Company and Chief
Financial Officer, the shares of services in lieu of cash compensation for year
one of this contract to be issued in full within 30-days of this agreement based
on BFNH's closing stock price.  Future payments can be done monthly, quarterly,
biannually, or year, dependent upon the economic condition of the company. If
payment in shares or portions as such, shares to be issued based on the stock
price value of its closing price on the day of issuance.  

-2-



4a. Operational Expenses.    DCFOS agrees to pay certain reasonable cash
expenses for the Company, as warranted, not to exceed Ten Thousand Dollars US
($10,000.00) in any given year, and these payments made by DCFOS on behalf of
BFNH shall be in addition to the above compensation calculation and paid with
144 - restricted or S-8 shares within 30-days of receipts justifying payment(s).
Further, DCFOS to be issued Five Hundred Thousand (500,000) Preferred ‘A’
Shares, par value $0.0001, as an additional part of compensation per this
employment agreement.

4b. Stock only for Services.  The parties desire to memorialize their agreement
to adherer to Securities Act Release No. 33-7646, dated February 26, 1999
regarding registration of securities on Form 144 Rule 4.2 Section 4(2),
incorporated herein by reference.  No duty, obligation, engagement or other
thing imposed on either the Company or the President hereunder shall be
construed to impose any duty, obligation or other engagement in violation of the
letter or spirit of said release.

 

5. Out of Pocket Expenses.  The Company shall pay or reimburse the DCFOS for all
reasonable travel, business and miscellaneous expenses incurred in performing
its duties under this Agreement, subject to prior approval (accept per paragraph
#4a above).

 

6. Control as to Time and Place and Manner where Services Will Be Rendered.  It
is anticipated the DCFOS will spend up to 40 hours per week fulfilling its
obligations under this Agreement.  The particular amount of time may vary from
day to day or week to week.  The DCFOS shall not be entitled to any additional
compensation except where the DCFOS performs more than 60 hours, subject to the
prior written approval of the Company.  If additional work is approved, the
DCFOS will submit an itemized statement setting forth the time spent and
services rendered, and the Company will pay the amounts due as indicated by
statements submitted within thirty (30) days of receipt. Both the Company and
the DCFOS agree to act as an independent contractor in the performance of the
duties under this Agreement.  The DCFOS will perform most services in accordance
with this Agreement at a location and at times chosen in his discretion.  The
Company may from time to time request that the DCFOS arrange for the services of
others but DCFOS shall choose and contract with same.  The DCFOS cannot employ
others without the prior authorization of the Company.  Accordingly, the DCFOS
shall be responsible for payment of all taxes including Federal, State and local
taxes arising out of the DCFOS’ activities in accordance with this Agreement,
including by way of illustration but not limitation, Federal and state income
tax, Social Security tax, unemployment insurance taxes, and other taxes or
business license fee as required.  Except as otherwise may be agreed, the DCFOS
shall at all times be in an independent contractor, rather than co-venture,
agent, or representative of the Company.

 

7. Representations and Warranties.  The Company represents and warrants that (1)
the shares being issued and/or sold pursuant to option are authorized to be
issued by the Company; (ii) The Company has full right, power, and corporate
authority to execute and enter into this Agreement, and to execute all
underlying documents and to bind such entity to the terms and obligations hereto
and to the underlying documents and to deliver the interests and consideration
conveyed thereby, same being authorized by power and authority vested in the
party signing on behalf of the Company; (iii) the Company has and will have full
right, power, and authority to sell, transfer, and deliver the shares being
issued and/or sold pursuant to option; (iv) the Company has no knowledge of any
adverse claims affecting the subject shares and there are no notations of any
adverse claims marked on the certificate for same; and (v) upon receipt, DCFOS
or his nominee will acquire the shares being issued and/or sold pursuant to
option, free and clear of any security interests, mortgage, adverse claims,
liens, or encumbrances of any nature or description  whatsoever, subject only to
matters pertaining to the sale of securities generally including but not limited
to the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder, or any state, rule, or regulation relating to the sale
of securities (collectively, “Securities Laws”).  In the event that DCFOS
accepts shares not yet subject to a valid registration statement, DCFOS
represents and warrants to the Company that he will acquire same for investment
and not with a view to the sale or other distribution thereof and will not at
any time sell, exchange, transfer, or otherwise dispose of same under
circumstances that would constitute a violation of Securities Laws.  Each party
acknowledges the creation, modification and/or transfer of securities and
represents and warrants to all others that it has reviewed the transaction with
counsel and that no registration or representations are required and that all
rights of recourse or rescission resulting from such transfer, to the extent
permitted by law, are waived and each party represents and warrants to all
others that no marketing of securities to the public has occurred.  Each of the
warranties, representations, and covenants, contained in this Agreement by any
party thereto shall be continuous and shall survive the delivery of DCFOS
Services, the Compensation and the termination of this Agreement. Director
services to the Company are done without compensation.

-3-



8. Arbitration.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in accordance
of the rules of the American Arbitration Association, and judgment upon the
award rendered by the arbitrator(s) shall be entered in any court having
jurisdiction thereof.  For that purpose and the resolution of any claim
hereunder, the parties hereto consent to the jurisdiction and venue of an
appropriate court located in the State of Virginia.  In the event that
litigation results from or arises out of this Agreement or the performance
thereof, the parties agree to reimburse the prevailing party’s reasonable
attorney’s fees, court and all other expenses, whether or not taxable by the
court as costs, in addition to any other relief to which the prevailing party
may be entitled.  In such event, no action shall be entertained by said court or
any court competent jurisdiction if filed more than one year subsequent to the
date the cause(s) of action actually accrued regardless of whether damages were
otherwise as of said time calculable.

 

9.  Notices.  All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be mailed by registered or
certified mail, postage prepaid, or delivered by Facsimile or delivered
personally to the address written above or to such other address of which the
addressee shall have notified the sender in writing.  Notices mailed in
accordance with this section shall be deemed given when mailed.

 

10.  Binding Effect, Assignment and Succession.  All covenants and agreements
contained in this Agreement by or on behalf of any parties hereto shall bind and
inure to the benefit of his, her or its respective heirs, personal
representatives, successors, and assigns, whether so expressed or not.  Except
for assignment of the options as provided above, no party to this Agreement may,
however, assign his rights hereunder or delegate his obligations hereunder to
any other person or entity without the express prior written consent of the
other parties hereto.

 

11.  Entire Agreement and Interpretation.  This Agreement, including any
exhibits and schedules hereto, constitutes and contains the entire agreement of
the Company and the DCFOS with respect to the provision of DCFOS  Services and
Compensation and supersedes any prior agreement by the parties, whether written
or oral.  It may not be changed orally but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, extension, or discharge is sought.  The waiver of a breach of any
term or condition of this Agreement must be written and signed by the party
sought to be charged with such waiver, and such waiver shall not be deemed to
constitute the waiver of any other breach of the same or of any other term or
condition of this agreement.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware without regard to its
rules and laws regarding conflicts of laws and each of the parties hereto
irrevocably submit to the exclusive jurisdiction of any United States Federal
court sitting in the State of Delaware over any action or proceeding arising out
of or relating to this Agreement.  The parties hereto further waive any
objection to venue in the State of Delaware and any objection to an action or
proceeding in the same on the basis of forum non-convenes.

 

12.  Miscellaneous.  The section headings contained in this Agreement are
inserted as a matter of convenience and shall not be considered in interpreting
or construing this Agreement.  This Agreement may be executed concurrently in
two or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of the remaining provisions.  Time is of the essence
of this Agreement and the obligations of the parties hereto.

-4-



IN WITNESS WHEREOF, the Company and the DCFOS have executed this Agreement as of
the day and year first written above.

 

Company:                                                                     Director/Chief
Financial Officer/Secretary


/s/ Merle Ferguson                                                    /s/
Richard Kaiser

                                                                                              

Merle Ferguson                                                         Richard
Kaiser

Chairman /President
                                                Director/CFO/Secretary

                                                







-5-



SCHEDULE “A” TO CONSULTING AGREEMENT

Schedule of Services and Deliverables

DCFOS shall provide the following Strategic Services:

 

DCFOS agrees to provide all necessary judiciary responsibilities and provide
necessary guidance and expertise.










-6-



SCHEDULE   “B” TO CONSULTING AGREEMENT

Confidentiality Agreement

This Confidentiality Agreement (hereafter this “Agreement”), is made as of the
 1st day of February,  2020,  by Bioforce Nanosciences Holdings, Inc., a  Nevada
Corporation, having its principal place of business at 2020 General Booth Blvd,
Unit 230, Virginia Beach, VA, 23454 (“Company”), and  Richard Kaiser (“DCFOS ”).
Given that the Company and DFCOS each desire to make certain confidential
information concerning the Company, its technology, its investments, its
marketing strategies, its capitalization and finances and its business as well
as similar confidential information lawfully possessed by the DFCOS
(collectively, the “Information”) for purposes agreed to be legitimate and the
Company and DCFOS each agree to hold such Information confidential pursuant to
the terms of this Agreement, in consideration of the mutual promises and other
good and valuable consideration, the receipt and sufficiency of which is
acknowledged and with the intent to be legally bound hereby, the Company and the
DCFOS agree as follows:

 

1. The Information includes, but is not limited to, (i) all information on the
Company, (ii) any and all data and information given or made available to the
Chairman by the Company for evaluation purposes, whether written or in
machine-readable form, (iii) any and all of the Company’s and Director’s /CFO’s
and Secretary’s notes, work papers, investigations, studies, computer printouts,
and any other work including electronic data files, regardless of nature
containing any such data and information and (iv) all copies of any of the
foregoing.

 

2. The DCFOS and Company each understand that the Information is proprietary to
the Company and  its Chairman, each agrees to hold the Information given by the
other strictly confidential.  The Company and DCFOS each agree that the
Information shall be used only by the Company and its Chairman and DCFOS, and
only for the purpose of reviewing and evaluating the activities of the Company,
and shall not be used for any other purpose or be disclosed to any third party.
Neither the Company nor its DCFOS shall have the right to make copies or hold
copies or documents except for reports and notes which have been generated by
them, which reports and notes shall be retained for their exclusive use and
shall remain confidential.

 

3. It is understood that this Confidentiality Agreement shall not apply to any
information otherwise covered herein (i) which known to either the Company or
the DCFOS prior to the date of the Confidentiality Agreement, (ii) which is
disclosed to the DCFOS or the Company by a third party who has not directly or
indirectly received such Information in violation of an agreement with party
from whom it was received or (iii) which is generally known within the industry.

 

4. The Company and the DCFOS each agree to be fully responsible and liable to
the other for any and all damages caused by reason of disclosure of Information
in violation of this Confidentiality Agreement by the receiving party or any of
its assigns or successors.

 

5. This Confidentiality Agreement shall be governed by and construed in
accordance with the State Laws of Nevada and shall be enforceable solely by and
be for the sole benefit of the DCFOS and Company, their successors and assigns.


In witness whereof, the Company and the DCFOS have executed this Agreement as of
the date above.

 

Company:                                                                     Director/Chief
Financial Officer/Secretary


/s/ Merle Ferguson                                                    /s/
Richard Kaiser

                                                                                              

Merle Ferguson                                                         Richard
Kaiser

Chairman /President
                                                Director/CFO/Secretary                                           

 

-7-